 Case: 4:18-cv-01294-RLW Doc. #: 89 Filed: 12/10/20 Page: 1 of 3 PageID #: 587




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DAVID WHITT,                                        )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )     Case No. 4:18-CV-01294
                                                    )
CITY OF ST. LOUIS, et al.,                          )
                                                    )
        Defendants.                                 )


     DEFENDANTS’ CONSENT MOTION TO EXTEND THE DISCOVERY DEADLINE

        Defendants City of St. Louis, Detective Bobby D. Baine, Sergeant Matthew T.

Karnowski, Officer Ryan J. Linhorst, and Officer Matthew A. Shaw, through counsel, hereby

move this Court to extend the discovery deadline to January 25, 2021. In support of their

motion, Defendants state as follows:

1.      According to the Court’s Second Amended Case Management Order, the discovery

        deadline in this matter is Thursday, December 10, 2020. (Doc. 74).

2.      On October 20, 2020, Defendants filed a motion for protective order regarding several

        topics of Plaintiff’s deposition notice for corporate representative. (Doc. 83). Within

        their protective order, Defendants described that providing a corporate representative to

        speak about Plaintiff’s topic no. 19 would involve a lengthy review process of

        approximately six weeks. (See Doc. 83, p. 7-8).

3.      On December 4, 2020, this Court denied Defendants’ motion for protective order. (Doc.

        88).

4.      In order to comply with this Court’s order, Defendants require additional time beyond the

        discovery deadline.


                                                1
 Case: 4:18-cv-01294-RLW Doc. #: 89 Filed: 12/10/20 Page: 2 of 3 PageID #: 588




5.     Moreover, Defendants served a witness identified by Plaintiff with a subpoena for

       deposition scheduled for December 9, 2020 and opposing counsel has requested the

       deposition be rescheduled due to a scheduling conflict. Hence, an extension of the

       discovery deadline is necessary, in part, to accommodate opposing counsel’s schedule.

6.     Based on the above, Defendants request the discovery deadline be extended from

       December 10, 2020 to January 25, 2021.

7.     Plaintiff consents to this motion.

8.     Defendants affirm that this request is for good cause and not for the purpose of undue

       delay.

       WHEREFORE, Defendants request this Court extend the discovery deadline in this

matter to January 25, 2021, and for any other relief this Court deems just and proper under the

circumstances.


                                                                       Respectfully Submitted,

                                                                          MICHAEL GARVIN
                                                                          CITY COUNSELOR

                                                                   By: /s/ Abby Duncan
                                                                   Abby Duncan #67766(MO)
                                                               Erin K. McGowan #64020(MO)
                                                                1200 Market Street, Room 314
                                                                                      City Hall
                                                                          St. Louis, Mo 63103
                                                                                (314) 622-4694
                                                                            (314) 622-4956 fax
                                                                    DuncanA@stlouis-mo.gov
                                                                  McGowanE@stlouis-mo.gov
                                                                      Attorneys for Defendants




                                                2
 Case: 4:18-cv-01294-RLW Doc. #: 89 Filed: 12/10/20 Page: 3 of 3 PageID #: 589




                              CERTIFICATE OF SERVICE

       I hereby certify the foregoing was electronically filed on December 10, 2020 with the
Court for service by means of Notice of Electronic Filing upon all attorneys of record.


                                                                      /s/ Abby Duncan




                                             3
